FILED
                                                                       Jan 25 2019, 8:39 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
A. David Hutson                                            Curtis T. Hill, Jr.
Hutson Legal                                               Attorney General of Indiana
Jeffersonville, Indiana
                                                           Caryn N. Szyper
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Elizabeth J. Strickland,                                   January 25, 2019
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           18A-CR-1030
        v.                                                 Appeal from the Clark Circuit
                                                           Court
State of Indiana,                                          The Honorable Bradley B. Jacobs,
Appellee-Plaintiff                                         Judge
                                                           Trial Court Cause No.
                                                           10C02-1703-F2-10



May, Judge.




Court of Appeals of Indiana | Opinion 18A-CR-1030 | January 25, 2019                           Page 1 of 23
[1]   Elizabeth K. Strickland appeals her convictions of Level 2 felony dealing in

      methamphetamine, 1 Level 6 felony possession of a controlled substance, 2 Level

      6 felony unlawful possession of a syringe, 3 and Level 6 felony maintaining a

      common nuisance. 4 She presents several issues that we restate as:


                 1. Whether the trial court erred in admitting Strickland’s
                    incriminating statements;


                 2. Whether the trial court erred in admitting evidence procured
                    via search warrant; and


                 3. Whether Strickland’s seventeen and one-half year sentence is
                    inappropriate.


      We affirm.



                                Facts and Procedural History
[2]   On March 27, 2017, Rodney Roudenbush and Kimberly Pierce rented a room

      at the Jeffersonvilla motel. Strickland came to visit. Roudenbush, Pierce, and

      Tina Hoffmeister then left the motel in a car driven by Roudenbush, while

      Strickland stayed in the motel room.




      1
          Ind. Code § 35-48-4-1.1 (2016).
      2
          Ind. Code § 35-48-4-7 (2014).
      3
          Ind. Code § 16-42-19-18 (2015).
      4
          Ind. Code § 35-45-1-5 (2016).


      Court of Appeals of Indiana | Opinion 18A-CR-1030 | January 25, 2019         Page 2 of 23
[3]   Jeffersonville Police Department Officer Tom O’Neil was “on routine patrol

      doing . . . hotel and motel interdiction.” 5 (Tr. Vol. 1 at 108.) When he saw

      Roudenbush leave the motel, he followed the car. When Roudenbush “made

      an abrupt southbound turn . . . almost causing a traffic accident[,]” (id. at 110),

      Officer O’Neil initiated a traffic stop. When approaching the stopped vehicle,

      Officer O’Neil observed the driver, Roudenbush, “making furtive movements

      [and] reaching downward to-toward underneath the seat or uh the right-side of

      the seat.” (Id.) To Officer O’Neil, it appeared as though Roudenbush was

      trying to hide something. Officer O’Neil asked Roudenbush what he had

      hidden, to which Roudenbush responded “dope.” (Id. at 111.) Roudenbush

      clarified that “dope” meant methamphetamine. (Id.) Officers searched

      Roudenbush and found two bags of drugs on Roudenbush’s person. Officers

      found additional bags of drugs in the car.


[4]   Roudenbush asked to speak to Sergeant Dan Lawhorn “regarding assisting

      [Sergeant Lawhorn] in uh further law enforcement investigations [in an]

      attempt to uh help his legal matters[.]” (Tr. Vol. 2 at 24.) Roudenbush told

      Sergeant Lawhorn “he had just left the Jeffersonvilla, room 28, um where

      [Strickland] remained and [Roudenbush] stated that there was additional

      narcotics in in [sic] the room.” (Id.) Sergeant Lawhorn deemed Roudenbush’s

      information to be credible because he knew Roudenbush and Strickland to be




      5
       Officer O’Neil testified that “hotel and motel interdiction” is “basically . . . targeting the local motels and
      hotels that’s [sic] known for narcotics uses or distribution[.]” (Tr. Vol. 1 at 108.)

      Court of Appeals of Indiana | Opinion 18A-CR-1030 | January 25, 2019                                  Page 3 of 23
      “very close associates.” (Id.) Sergeant Lawhorn directed some of the other

      officers to maintain surveillance on the motel while he returned to the station to

      draft a search warrant application. Officer Shaune Davis was surveilling the

      motel room and observed people visiting the motel room but staying only

      briefly. 6 Officer Davis reported this information to Detective Lawhorn for

      inclusion in his search warrant affidavit.


[5]   The affidavit that Sergeant Lawhorn submitted to procure a search warrant

      stated:


                In support of said affidavit for probable cause this affiant states as
                follows: Your affiant within the last 4 hours assisted Officer Tom
                O’Neil, who is currently assigned to the Jeffersonville Police
                Department drug Investigation for interdiction purposes, on a
                traffic stop leading to the arrest of three individuals identified as
                Rodney Roudenbush, Tina L. Hoffmeister, and Kimberly S.
                Pierce, and the seizure of approximately 10 grams
                methamphetamine individually packaged for sale. Officer O’Neil
                was observing for short stays at the above described location.
                The above described location is a known location for the sale of
                illegal narcotics. Upon observing for suspicious activity at the
                above described location Officer O’Neil observed a tan colored
                Ford Taurus departing the area from directly in front of room
                #28. During the course of Officer O’Neil’s traffic stop several
                items consistent with the manufacturing and distribution of
                methamphetamine were located inside a small locked Sentry




      6
       Officer Davis explained brief stays, in this context, are “consistent with sometimes [sic] with dealing in
      narcotics.” (Tr. Vol. 1 at 74.)

      Court of Appeals of Indiana | Opinion 18A-CR-1030 | January 25, 2019                               Page 4 of 23
        safe. These items included scales, sandwich baggies and small
        zip lock bags.


        After arriving to assist Officer O’Neil your affiant immediately
        identified the driver as Rodney Roudenbush, [white male], from
        previous law enforcement investigations. Officer O’Neil advised
        all subjects of their Miranda Warning and stated that they
        understood their legal rights. Mr. Roudenbush immediately
        advised Officer O’Neil that he wished to cooperate with law
        enforcement stating he could purchase methamphetamine from
        other individuals. Your affiant asked where he was coming from
        and he stated room #28 at the Jeffersonvilla Motel. Mr.
        Roudenbush stated that a white female identified as Elizabeth
        “Juanita” Strickland remained at the motel when he departed.
        Your affiant is familiar with Elizabeth “Juanita” Strickland from
        past law enforcement investigations. Your affiant and other law
        enforcement officials have conducted numerous controlled buys
        of methamphetamine from her in the last 4 months. Mr.
        Roudenbush further stated that he believed Elizabeth “Juanita"
        Strickland to be in possession of additional methamphetamine
        back at the above described location.


        Upon speaking with Pierce, she stated that she was the sister of
        Elizabeth “Juanita” Strickland and that they had just left the
        above described location. Pierce stated that the room that they
        are occupying is registered to her. Hoffmeister stated that she
        and the others had just left the above described location and
        where [sic] she left a small bag of methamphetamine inside the
        room.


        While conducting the traffic stop Det [sic] Davis returned to the
        above described location and began surveillance. During this
        short time two vehicles arrived where occupants exited the
        vehicle and entered the above described location where they
        stayed for a brief period of time and then exited and departed the
        area. Det [sic] Davis did observe Elizabeth “Juanita” Strickland
Court of Appeals of Indiana | Opinion 18A-CR-1030 | January 25, 2019       Page 5 of 23
               open the door to the above described location and let these
               individuals into the room.


               Your affiant has a working relationship with local motel/hotels
               due to the unfortunate nature that these structures are common
               places for drug dealers to distribute illegal narcotics.
               Management at the above aforementioned location has contacted
               your affiant on numerous occasions in the past leading to arrests
               of individuals involved in drug related offenses.


      (App. Vol. 2 at 109-110.) A search warrant was issued for room #28 at the

      Jeffersonvilla motel.


[6]   Upon receipt of the search warrant, Jeffersonville police officers approached the

      motel room where Strickland was. A young man and woman were in the room

      with Strickland. They were later identified as Strickland’s son and the son’s

      friend. Both were allowed to leave once it was confirmed they were not

      involved with the distribution or possession of drugs. However, while that

      investigation was being completed, all three occupants of the room were

      handcuffed and read their Miranda 7 advisement.


[7]   The State charged Strickland with Level 2 felony dealing in methamphetamine,

      Level 6 felony possession of a controlled substance, Level 6 felony unlawful

      possession of syringe, and Level 6 felony maintaining a common nuisance. The




      7
        Miranda v. Arizona, 384 U.S. 436 (1966) (when taking citizens into custody, officers must advise them of
      their right to remain silent, their right to counsel during questioning, their right to appointment of counsel if
      one cannot be afforded, and their right to assert those rights at any time).

      Court of Appeals of Indiana | Opinion 18A-CR-1030 | January 25, 2019                                  Page 6 of 23
      State later amended the charging information to include Level 3 felony

      possession of methamphetamine. 8 Strickland filed two motions to suppress. In

      the first she alleged the search warrant used to obtain evidence in the hotel

      room was unsupported by probable cause. The second sought to suppress

      Strickland’s statements in the hotel room based on Strickland’s assertions that

      she was not properly mirandized. 9 The court held an evidentiary hearing and

      then denied the motions.


[8]   A conversation between defense counsel and the trial court regarding whether

      continuing objections were valid resulted in defense counsel stating he would

      object at the relevant times but did not “need to lay out each point of the

      argument each time it should come up[.]” (Tr. Vol. 1 at 88-9.) The trial court

      and the State agreed, and the trial court stated: “So, we’ll we will [sic] note the

      continued [sic] objection and when you object object [sic] we will incorporate

      these arguments, this part of the hearing into the Court’s Record for future.”

      (Id. at 89.) During the trial, at different intervals, defense counsel noted his

      continuing objection. (See, e.g., id. at 119 (continuing objection to the search

      warrant), id. at 129 (continuing objection to admission of Strickland’s

      statements), id. (continuing objection to admission of Strickland’s statements),




      8
          Ind. Code § 35-48-4-6.1.
      9
        The Appendix indicates it contains two motions to suppress, but the indicated pages appear to contain the
      same motion. We therefore rely on the transcript to determine the content of Strickland’s motions to
      suppress. Contra Ind. Appellate Rule 50(A)(2)(f) (the appendix will contain “pleadings and other documents
      from the Clerk’s Record in chronological order that are necessary for resolution of the issues raised on
      appeal”).

      Court of Appeals of Indiana | Opinion 18A-CR-1030 | January 25, 2019                            Page 7 of 23
       id. at 166 (continuing objection to admission of Strickland’s statements), id. at

       168 (continuing objection to admission of Strickland’s statements).)


[9]    The jury returned a guilty verdict on all charges. The trial court merged the

       possession of methamphetamine charge with the dealing in methamphetamine

       charge. The trial court identified Strickland’s criminal history as an aggravator

       and Strickland’s early trauma and the hardship to her family as mitigators. The

       trial court also “identif[ied] a creative mitigator that Ms. Strickland’s always

       been pleasant when in Court[.]” (Tr. Vol. 2 at 140.) However, it still found the

       aggravators outweighed the mitigators and sentenced Strickland to an aggregate

       sentence of seventeen and one-half years fully executed, with Purposeful

       Incarceration as a term of the sentence.



                                   Discussion and Decision
                                       Admission of Evidence
[10]   Strickland did not seek interlocutory review of the denial of her motion to

       suppress but instead appeals following trial. This issue is therefore

       “appropriately framed as whether the trial court abused its discretion by

       admitting the evidence at trial.” Washington v. State, 784 N.E.2d 584, 587 (Ind.

       Ct. App. 2003). Our standard of review for rulings on the admissibility of

       evidence is essentially the same whether the challenge is made by a pre-trial

       motion to suppress or by trial objection. Lundquist v. State, 834 N.E.2d 1061,

       1067 (Ind. Ct. App. 2005). We do not reweigh the evidence, and we consider


       Court of Appeals of Indiana | Opinion 18A-CR-1030 | January 25, 2019      Page 8 of 23
       conflicting evidence most favorable to the trial court’s ruling. Id. However, we

       must also consider the uncontested evidence favorable to the defendant. Id.


                                        Statements to the Police
                            Consideration of Suppression Hearing Evidence

[11]   To the extent Strickland argues the State improperly relied on evidence from

       the suppression hearing to support its arguments, we note the parties and the

       trial court had an extended conversation on how to record a continuing

       objection to the issues presented at the suppression hearing. They all agreed

       that Strickland’s counsel would voice his objection at all relevant times but

       would not need to re-argue the objections each time. (See Tr. Vol. 1 at 88-89.)

       Additionally, the trial court then stated it would note the continuing objection

       and that it incorporated “these arguments, this part of the hearing into the

       Court’s Record for future.” (Id. at 89.)


[12]   Once a continuing objection is approved, “trial judges . . . need not necessarily

       rehear evidence and arguments relating to admissibility issues previously heard

       and determined during pre-trial proceedings.” Joyner v. State, 678 N.E.2d 386,

       393 (Ind. 1997), reh’g denied. Our Indiana Supreme Court gave guidance for the

       proper way to handle a trial objection on an issue decided in a pre-trial hearing:


               As a backdrop to proper consideration of this matter, it should be
               kept in mind that, in these situations, the State has already
               successfully met the issues raised in the challenge and shown
               beyond a reasonable doubt the voluntariness of the waiver and
               statement. When a simple objection for the purpose of
               preserving appellate rights is made, the trial judge should

       Court of Appeals of Indiana | Opinion 18A-CR-1030 | January 25, 2019     Page 9 of 23
        consider the pre-trial determination res judicata and binding
        upon him and overrule the objection. If, however, the trial
        objection is based upon new factual or legal matter, a simple
        overruling of the objection would not be appropriate. In that
        instance, the trial judge may expect, and indeed require, that he
        be provided with an accurate summary description of such new
        matter. Thereafter, either of two levels of judicial response is
        appropriate. The trial judge may summarily overrule the
        objection if the new matter could in no event result in a
        determination of inadmissibility. This summary disposition may
        be made upon consideration of counsel’s description, or, in the
        discretion of the judge, after having permitted the defense to call
        witnesses, to present its new matter. On the other hand, if the
        trial judge deems such new matter to be of sufficient substance,
        he may conduct a hearing on the motion to suppress, having a
        scope appropriate under the circumstances, and reconsider the
        issue of admissibility.


Magley v. State, 263 Ind. 618, 634-35, 335 N.E.2d 811, 821 (1975), overruled on

other grounds by Smith v. State, 689 N.E.2d 1238 (Ind. 1997) (overruling previous

cases regarding the burden of proof required to show voluntariness of a

confession under the United States Constitution). Thus, when a trial court is

presented with an objection to evidence that was offered at a suppression

hearing and already ruled upon,


        the trial court may reflect upon the foundational evidence from
        the motion to suppress hearing when that evidence is not in
        direct conflict with the evidence introduced at trial. By this we
        mean that trial courts may not wholly dismiss direct evidence at
        trial and accept evidence from the motion to suppress hearing in
        its place.


Kelley v. State, 825 N.E.2d 420, 426 (Ind. Ct. App. 2005).

Court of Appeals of Indiana | Opinion 18A-CR-1030 | January 25, 2019     Page 10 of 23
[13]   Here, at the suppression hearing, officers stated all three occupants of the motel

       room were read a mass advisement of their Miranda rights. Officer O’Neil

       stated he “advised everybody in the r- [sic] their Miranda warning.” (Tr. Vol. 1

       at 55.) He stated he advised “all three together and then [we] have each one

       acknowledge.” (Id. at 57.) Officer Davis confirmed Miranda warnings were

       given but without any details. Sergeant Lawhorn stated, “Officer O’Neil clearly

       advised all subjects of their Miranda warning by reading it off his [ ] card that

       was issued to him. Uh all subjects stated that they understood their rights in-

       individually.” (Id. at 83.)


[14]   At trial, no contradictory evidence regarding Strickland’s understanding of her

       Miranda rights was presented. Officer O’Neil was asked how a mass

       advisement of Miranda rights is given and whether he “ask[s] each one if they

       understand.” (Id. at 152.) He replied that he did. Officer Davis testified,

       “Officer O’Neil advised them of Miranda warning, uh it was a blanket

       advisement. So, he read Miranda warning to them and then after that we go

       one at a time, do you understand your rights, do you understand your rights, do

       you understand your rights, to each of them.” (Id. at 234.) Sergeant Lawhorn

       stated Strickland had “been Mirandized and acknowledged that Miranda [ ]

       warning[.]” (Tr. Vol. 2 at 40.)


[15]   Contrary to Strickland’s argument that “the foundational evidence at trial did

       not establish that Strickland understood her rights prior to confessing[,]” (Reply

       Br. at 4), the evidence presented at trial was not in conflict with the evidence

       presented at the suppression hearing. At the suppression hearing, both Officer

       Court of Appeals of Indiana | Opinion 18A-CR-1030 | January 25, 2019     Page 11 of 23
       O’Neil and Sergeant Lawhorn agreed each room occupant acknowledged the

       rights read to them, and Sergeant Lawhorn stated all three occupants “stated

       that they understood their rights in-individually.” (Tr. Vol. 1 at 83.) At trial,

       Officer O’Neil confirmed he had asked each room occupant whether s/he

       understood his or her rights. This is in agreement with his suppression hearing

       testimony. Officer Davis testified that after reading the Miranda warnings, “we

       go one at a time, do you understand your rights, do you understand your rights,

       do you understand your rights, to each of them.” (Id. at 234.) This agrees with

       testimony given at the suppression hearing and by repeating “do you

       understand your rights” three times, Officer Davis implied the question was

       asked of each of the three room occupants. Sergeant Lawhorn merely reiterated

       generally that Strickland had “been Mirandized and acknowledged that

       Miranda [ ] warning[.]” (Tr. Vol. 2 at 40.) While this is not as specific as his

       suppression hearing testimony, it does not conflict with it.


[16]   Given that the evidence presented at trial was not in direct conflict with the

       evidence presented at the suppression hearing, we cannot say the trial court

       abused its discretion by not stopping the trial and conducting a full evidentiary

       hearing to address this issue again. See Kelley, 825 N.E.2d at 426 (if no evidence

       presented at trial is in direct conflict with evidence presented at a suppression

       hearing, the trial court may use the suppression hearing evidence to support its

       ruling).




       Court of Appeals of Indiana | Opinion 18A-CR-1030 | January 25, 2019     Page 12 of 23
                                           Voluntary Waiver of Miranda

[17]   When a defendant challenges the admission of a confession, the State must

       prove beyond a reasonable doubt the confession was given voluntarily. Jackson

       v. State, 735 N.E.2d 1146, 1153 (Ind. 2000). On review, we look to the totality

       of the circumstances surrounding the waiver of rights and confession. Id. We

       focus on whether the waiver or confession was free, voluntary, and not induced

       by violence, threats, promises, or other improper influences. Id. This same test

       is used when determining whether Miranda rights were voluntarily waived.

       Carter v. State, 730 N.E.2d 155, 157 (Ind. 2000). “An express written or oral

       waiver of rights is not necessary to establish a waiver of Miranda rights.” Id.

       We will uphold the trial court’s decision if there is substantial evidence of

       probative value to support it. Id. We do not reweigh the evidence, and we

       consider any conflicting evidence most favorable to the trial court’s ruling.

       Taylor v. State, 689 N.E.2d 699, 702 (Ind. 1997).


[18]   Strickland argues that although Officer O’Neil read the Miranda rights to her,

       her son, and her son’s friend, Strickland did not individually acknowledge and

       waive those rights. 10 She argues that while the State presented evidence she

       acknowledged the warning, it did not present evidence she understood the

       warning and “intended to waive those rights.” (Br. of Appellant at 16.)

       Strickland relies on Johnson v. State, 829 N.E.2d 44 (Ind. Ct. App. 2005), trans.




       10
            The parties do not dispute that Strickland was in custody when she talked to the police.


       Court of Appeals of Indiana | Opinion 18A-CR-1030 | January 25, 2019                            Page 13 of 23
       denied, and State v. Keller, 845 N.E.2d 154 (Ind. Ct. App. 2006), to support her

       argument.


[19]   In Johnson, Johnson was advised of his Miranda rights but did not acknowledge

       the advisement before he made a statement. Johnson, 829 N.E.2d at 50.

       Although he was later provided a waiver form and signed it, Johnson made the

       first statement without waiving his rights, and a panel of this court held his

       statement to be inadmissible. Id.


[20]   In Keller, officers presented Keller with a waiver form and advised him to read it

       and initial it. Keller, 845 N.E.2d at 159. Although Keller did these things and

       indicated he had read it, the video shows he barely glanced at the paper and

       initialed and signed in the correct areas only at the direction of the officers. Id.

       Because Keller did not indicate he had understood the form, though, a panel of

       this court affirmed the trial court’s suppression of the statements Keller made

       after signing the form. Id. at 164. Importantly, the panel stated law

       enforcement agents must “clearly explain a person’s constitutional rights and

       determine the accused’s understanding prior to commencing an interrogation.”

       Id.


[21]   Both Keller and Johnson are distinguishable from the facts herein. Johnson

       never acknowledged the original advisement of his Miranda rights. Johnson,

       829 N.E.2d at 50. Here, however, Officer O’Neil read a mass advisement of

       rights and all three occupants of the motel room “stated that they understood

       their rights in-individually.” (Tr. Vol. 1 at 83.) Thus, officers received


       Court of Appeals of Indiana | Opinion 18A-CR-1030 | January 25, 2019       Page 14 of 23
       acknowledgement from Strickland that she understood her rights, which

       distinguishes this case from Johnson. In Keller, Keller did not actually read, let

       alone understand, the waiver before he signed it, and the officers did not

       explain his rights to him orally. Keller, 845 N.E.2d at 164. Here, though, a

       written waiver was never at issue. Officer O’Neil read the advisement off a card

       and then asked each occupant of the room to acknowledge that he or she

       understood.


[22]   Strickland has not argued, nor has any evidence been produced, to indicate

       officers coerced her statements. The State presented evidence Strickland

       acknowledged and understood the Miranda advisement given to her by Officer

       O’Neil. Therefore, the trial court did not abuse its discretion when it allowed

       her statements into evidence. See Henry v. State, 738 N.E.2d 663, 665 (Ind.

       2000) (incriminating statements made after being advised of Miranda rights

       admissible under “the ‘totality of the circumstances’ test” even when defendant

       does not agree with all the evidence).


                                               Search Warrant
[23]   Where admissibility of evidence is challenged based on the constitutionality of

       the search that uncovered the evidence, we also consider any uncontested

       evidence favorable to the appellant. 11 Johnson v. State, 992 N.E.2d 955, 957




       11
         Strickland does not make an independent Indiana constitutional argument on the issue of whether the
       search warrant was supported by probable cause; therefore, we need only address her claims using federal

       Court of Appeals of Indiana | Opinion 18A-CR-1030 | January 25, 2019                          Page 15 of 23
       (Ind. Ct. App. 2013), trans. denied. “Although a trial court’s determination of

       historical facts is entitled to deferential review, we employ a de novo standard

       when reviewing the trial court’s ultimate determination of reasonable suspicion

       and probable cause.” Lindsey v. State, 916 N.E.2d 230, 238 (Ind. Ct. App.

       2009), trans. denied. In other words, when a trial court has admitted evidence

       alleged to have been discovered as the result of an illegal search or seizure, we

       generally will assume the trial court accepted the evidence presented by the

       State and will not reweigh that evidence, but we owe no deference as to

       whether that evidence established the constitutionality of a search or seizure.

       Johnson, 992 N.E.2d at 957.


[24]   Strickland argues the “search warrant application was based entirely on hearsay

       not corroborated with any information not available to the general public.” (Br.

       of Appellant at 19.) In support, she cites Indiana Code section 35-33-5-2(b),

       which states an affidavit based on hearsay must “contain reliable information

       establishing the credibility of the source and of each of the declarants of the

       hearsay and establishing that there is a factual basis for the information

       furnished; or . . . contain information that establishes that the totality of the

       circumstances corroborates the hearsay.” As she claims the search warrant was




       standards. See Haley v. State, 696 N.E.2d 98, 100 n.1 (Ind. Ct. App. 1998) (without a separate argument, we
       analyze using federal standards), trans. denied.

       Court of Appeals of Indiana | Opinion 18A-CR-1030 | January 25, 2019                           Page 16 of 23
       based on uncorroborated hearsay, she also argues the good-faith exception does

       not apply. 12


[25]   The Fourth Amendment to the United States Constitution states:


                The right of the people to be secure in their person, houses,
                papers, and effects, against unreasonable search and seizure, shall
                not be violated; and no warrant shall issue but upon probable
                cause, supported by oath or affirmation, and particularly
                describing the place to searched, and the person or thing to be
                seized.


       For a valid warrant to issue, the police must set forth probable cause to an

       issuing magistrate. Carter v. State, 105 N.E.3d 1121, 1127 (Ind. Ct. App. 2018),

       trans. denied. Probable cause is a “fluid concept incapable of precise definition .

       . . [and] is to be decided based on the facts of each case.” Figert v. State, 686

       N.E.2d 827, 830 (Ind. 1997). “[T]he central question in a probable cause

       determination is whether the affidavit presents facts, together with reasonable

       inferences, demonstrating a sufficient nexus between the suspected criminal

       activity and the specific place to be searched.” Carter, 105 N.E.3d at 1128.

       “The task of the issuing magistrate is simply to make a practical, common-sense

       decision whether, given all the circumstances set forth in the affidavit . . . there




       12
          Because the hearsay was corroborated by police observation, see infra, we need not reach Strickland’s
       argument regarding good faith. Cf. Jaggers v. State, 687 N.E.2d 180, 184 (Ind. 1997) (analyzing whether
       officers acted in good faith when relying on an invalid warrant).

       Court of Appeals of Indiana | Opinion 18A-CR-1030 | January 25, 2019                             Page 17 of 23
       is a fair probability that contraband or evidence of the crime will be found in a

       particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983), reh’g denied.


[26]   “[U]ncorroborated hearsay from a source whose credibility is itself unknown,

       standing alone, cannot support a finding of probable cause to issue a search

       warrant.” Newby v. State, 701 N.E.2d 593, 598 (Ind. Ct. App. 1998).


               The reliability of hearsay can be established in a number of ways,
               including where: (1) the informant has given correct information
               in the past, (2) independent police investigation corroborates the
               informant’s statements, (3) some basis for the informant’s
               knowledge is demonstrated, or (4) the informant predicts conduct
               or activities by the suspect that are not ordinarily easily predicted.


       Id.


[27]   Contrary to Strickland’s argument, the search warrant affidavit contains

       corroboration of Roudebush’s statements. The affidavit notes, “Hoffmeister

       stated that she and the others [Roudebush and Pierce] had just left the

       [Jeffersonvilla motel, Room 28] and where [sic] she left a small bag of

       methamphetamine inside the room.” (App. Vol. 2 at 110.) Additionally,

       Officer Davis returned to the motel parking lot after the traffic stop and arrest of

       the occupants of the car, and continued surveilling the location. The search

       warrant affidavit states:


               During this short time two vehicles arrived where occupants
               exited the vehicle and entered the above described location where
               they stayed for a brief period of time and then exited and
               departed the area. [Officer Davis] did observe Elizabeth


       Court of Appeals of Indiana | Opinion 18A-CR-1030 | January 25, 2019       Page 18 of 23
               “Juanita” Strickland open the door to the above described
               location and let these individuals into the room.


       (Id.)


[28]   Given all the information in the search warrant affidavit, the totality of the

       circumstances reasonably leads to the conclusion police would find drugs in

       room #28 of the Jeffersonvilla motel. See Gates, 462 U.S. at 238 (“given all the

       circumstances set forth in the affidavit . . . there is a fair probability that

       contraband or evidence of the crime will be found in a particular place”).

       Therefore, we cannot say the search warrant was not supported by sufficient

       probable cause. Thus, the trial court did not abuse its discretion when it

       admitted the evidence procured via the search warrant. See Perez v. State, 27

       N.E.3d 1144, 1154 (Ind. Ct. App. 2015) (when sufficient evidence of probable

       cause is present, no abuse of discretion in admitting evidence), trans. denied.


                                       Inappropriate Sentence
[29]   Under Ind. Appellate Rule 7(B), we may revise a sentence if, after due

       consideration of the trial court’s decision, we find the sentence inappropriate in

       light of the nature of the offense and the character of the offender. Anglemyer v.

       State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on reh’g 875 N.E.2d 218 (2007).

       We consider not only the aggravators and mitigators found by the trial court,

       but also any other factors appearing in the record. Johnson v. State, 986 N.E.2d

       852, 856 (Ind. Ct. App. 2013). We defer to the trial court’s decision, and our

       goal is to determine whether the appellant’s sentence is inappropriate, not


       Court of Appeals of Indiana | Opinion 18A-CR-1030 | January 25, 2019         Page 19 of 23
       whether some other sentence would be more appropriate. Conley v. State, 972

       N.E.2d 864, 876 (Ind. 2012), reh’g denied. Strickland, as the appellant, bears the

       burden of demonstrating her sentence is inappropriate. See Childress v. State, 848

       N.E.2d 1073, 1080 (Ind. 2006).


[30]   When considering the nature of the offense, the advisory sentence is the starting

       point for determining the appropriateness of a sentence. Anglemyer, 868 N.E.2d

       at 494. Strickland was convicted of a Level 2 felony and three Level 6 felonies.

       The sentencing range for a Level 2 felony is “a fixed term of between ten (10)

       and thirty (30) years, with the advisory sentence being seventeen and one-half

       (17 ½ ) years.” Ind. Code § 35-50-2-4.5 (2014). The sentencing range for a

       Level 6 felony is “a fixed term of between six (6) months and two and one-half

       (2 ½ ) years, with the advisory sentence being one (1) year.” Ind. Code § 35-50-

       2-7 (2016). The trial court sentenced Strickland to an aggregate of seventeen

       and one-half years for her four convictions; thus, Strickland’s aggregate

       sentence was the advisory sentence for the highest level felony for which she

       was found guilty. 13


[31]   Strickland argues her offense was committed “in the most restrained manner

       possible.” (Br. of Appellant at 28) (formatting revised). Strickland asserts that

       she was only “selling enough to support her habit[,]” (id.), and “was not getting

       rich dealing drugs[.]” (Id.) Strickland asks this court to show “exceptional



       13
         Strickland was sentenced to one year each on the other charges to be served concurrent with the seventeen
       and one-half year sentence for the Level 2 felony.

       Court of Appeals of Indiana | Opinion 18A-CR-1030 | January 25, 2019                          Page 20 of 23
       leniency[,]” (id.), because “it is difficult to imagine a way in which the crime of

       dealing in 10 grams or more of methamphetamine could have been committed

       in a more restrained manner.” (Id.) While we see nothing more egregious

       about Strickland’s offense than the standard Level 2 felony dealing offense,

       neither do we see anything to persuade us that “exceptional leniency” should be

       given. See Ind. Code § 35-38-1-7.1(b)(6) (a trial court may consider, as a

       mitigating circumstance, whether a person has “led a law-abiding life for a

       substantial period before commission of the crime”); see also Biehl v. State, 738

       N.E.2d 337, 339 (Ind. Ct. App. 2000) (leniency is encouraged if a defendant has

       never been through the criminal justice system, particularly if the defendant has

       “lived a law-abiding life for decades”), trans. denied.


[32]   When considering the character of the offender, one relevant fact is the

       defendant’s criminal history. Johnson, 986 N.E.2d at 857. The significance of

       criminal history varies based on the gravity, nature, and number of prior

       offenses in relation to the current offense. Id. Strickland acknowledged she has

       “convictions for possession of illegal substances dating back to 2003.” (Br. of

       Appellant at 25.) She argues, however, she is a victim of circumstance. She

       alleges her step-father physically and sexually abused her, she suffers from

       various mental and physical health issues, and her doctors enabled her drug

       abuse. She claims her “criminal history is best understood as a product of [her]

       difficult upbringing, vulnerability, and unfortunate circumstances beyond her

       control rather than an entrenched propensity toward lawlessness.” (Id. at 26.)

       Nevertheless, she argues, she has raised a family, with whom she is close, and

       Court of Appeals of Indiana | Opinion 18A-CR-1030 | January 25, 2019     Page 21 of 23
       she has extended family who are supportive. Her sisters described her as

       generous, caring, and someone who donates time and money to various

       charities. After the official pre-sentence investigation was performed, the

       probation department completed an additional memorandum in which it

       quoted a letter written by Strickland. In the letter, Strickland stated while she

       was mad at everyone when she was first incarcerated, she was later “happy

       because this jail saved me.” (Ex. Vol. 2 at 32.) 14


[33]   Strickland’s criminal history consists of “three (3) prior Misdemeanor

       convictions and one (1) prior Felony conviction.” (Conf. App. Vol. 2 at 81.)

       These convictions consist of misdemeanor possession within 1000 feet of a

       public park, felony possession of cocaine, misdemeanor driving while

       suspended, and misdemeanor possession of a controlled substance. Strickland

       has two pending cases involving drugs, and one felony possession of a

       controlled substance was dismissed on completion of Drug Court. These cases

       occurred over a span of fifteen years. Continuing to commit crimes after

       frequent contacts with the judicial system is a poor reflection on one’s

       character. Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct. App. 2007); see also

       Connor v. State, 58 N.E.3d 215, 221 (Ind. Ct. App. 2016) (continued crimes

       indicate a failure to take full responsibility for one’s actions). As such, we




       14
          Two exhibit volumes exist but they are numbered sequentially rather than independently. Contra Ind.
       Appellate Rule 29(A) (exhibit volumes shall conform to the requirements of, amongst other rules, Appendix
       A(2)(a), which provides: “Each volume of the Transcript shall be independently and consecutively numbered
       at the bottom.”). For ease of reference, we cite to the page numbers as they appear consecutively in the
       individual PDF of the Electronic Record.

       Court of Appeals of Indiana | Opinion 18A-CR-1030 | January 25, 2019                        Page 22 of 23
       cannot agree with Strickland that, based on her character, her seventeen-and-

       one-half-year sentence is inappropriate for her four felony convictions.



                                                Conclusion
[34]   The trial court did not abuse its discretion when it admitted Strickland’s

       statements to the police or when it admitted the evidence procured pursuant to

       the search warrant. Strickland has not demonstrated her sentence is

       inappropriate in light of the nature of her offense and her character.

       Accordingly, we affirm.


[35]   Affirmed.


       Baker, J., and Robb, J., concur.




       Court of Appeals of Indiana | Opinion 18A-CR-1030 | January 25, 2019     Page 23 of 23